Title: To James Madison from John Binns, 13 April 1804 (Abstract)
From: Binns, John
To: Madison, James


13 April 1804, Northumberland, Pennsylvania. “As it sometimes happens that communications from the several departments of the General Government are required to be inserted in the newspapers of the several States, I take the liberty of requesting that if any thing of the kind should require to be inserted in the newspapers of this State, from the department over which you preside, that the Republican Argus, a paper printed in this town, by me, may be deemed worth notice, as the public vehicle of such information in this part of the Country.
“Having had the honour of being appointed by the Governor of Pennsylvania to insert in the Republican Argus all the laws of this State that are of a public or general nature, I hope it will be regarded as a reason and apology for the p⟨re⟩sent request.”
